Citation Nr: 1745750	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent, on an extraschedular basis, for a traumatic injury of the left eye, with choroidal rupture and traumatic cataract, status post cataract extraction.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1983 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In an August 2014 decision, the Board granted an increased rating, from 30 to 40 percent, for the Veteran's left eye disability.  The Board also denied entitlement to a disability rating in excess of 40 percent on both a schedular and extraschedular basis.  The issue of entitlement to a TDIU was remanded to the agency of original jurisdiction (AOJ) for additional consideration.  

The Veteran appealed the denial of an extraschedular rating to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2015 order, the Court granted a May 2015 Joint Motion for Partial Remand, which had the effect of vacating that portion of the Board's decision which denied an extraschedular rating for the service-connected left eye disability.  This issue was thus returned to the Board for further adjudication.  

These issues were before the Board on several occasions, most recently in November 2015, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the course of this appeal, the Veteran changed his accredited representative, as noted on the first page of this decision.  



FINDINGS OF FACT

1.  The schedular criteria for visual acuity disabilities fully contemplate the Veteran's asserted impairment resulting from the service-connected traumatic injury of the left eye, with choroidal rupture and traumatic cataract, status post cataract extraction.  

2.  The Veteran has been granted service connection for a traumatic injury of the left eye, with choroidal rupture and traumatic cataract, status post cataract extraction, with a 40 percent rating, and residuals of fractures of the 2nd and 3rd metatarsals of the left foot, with a noncompensable rating.  His combined rating is 40 percent.  

3.  The Veteran has been granted special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) based on loss of use of one eye.  

4.  Service-connected disabilities do not render the Veteran unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for referral for an extraschedular rating for a traumatic injury of the left eye, with choroidal rupture and traumatic cataract, status post cataract extraction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 6029-6044 (2016).  

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, there is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Left eye disability - Extraschedular evaluation

The current issue before the Board is entitlement to a disability rating in excess of 40 percent for a left eye disability on an extraschedular basis.  Pursuant to the May 2015 Joint Motion for Partial Remand, granted by the Court that same month, the appellant does not contest that portion of the Board's prior August 2014 decision which granted the Veteran an increased rating, to 40 percent, and denied a higher schedular rating for the service-connected left eye disability.  

In its prior November 2015 remand, the Board ordered the AOJ to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service (Director) for extraschedular consideration.  The appeal was referred to the Director in February 2017, and a response was received in April 2017.  

Upon review of the record, the Director noted that the Veteran had significant impairment of the visual acuity of the left eye, with little more than light perception and the ability to detect hand motion at two feet.  Aphakia of the left eye was also shown.  On VA examination in July 2010, the Veteran's right eye exhibited at best corrected near and far visual acuity of 20/25.  

The Director also noted that, according to a September 2015 VA Form 21-8940, the Veteran last worked on a full-time basis in 2002.  He had worked as a line cook in a restaurant and also had previous experience as a technician at a pharmacy.  Regarding his education, he reported having three years of college studies at Youngstown State University and Laurel Technical Institute (LTI).  

On VA examination in December 2015, right eye corrected vision was 20/70 near and 20/40 or better far.  Left eye vision was essentially unchanged.  The Veteran was only able to see hand motion in the left eye and was unable to recognize a test letter at one foot or closer or to count finger fingers at three feet.  On visual inspection, a large chorioretinal macula was in the left eye.  No aphakia was present.  The examiner stated that the left eye condition impacted ability to work based on the Veteran's statement that he was unable to read a ticket when working as a cook or to stand light when employed as a pharmacy technician.  The Veteran also reported a lack of depth perception.  

On VA examination in March 2016, vision in the left eye was again limited to recognizing hand motion with an inability to recognize a test letter at one foot or closer or to count fingers at three feet.  The examiner assessed the left eye as capable of recognizing no more than light perception.  Corrected visual acuity of the right eye was 20/40 or better for both near and distant vision.  The macula of the left eye showed a large chorioretinal scar of almost the entire posterior pole.  The examiner commented that the loss of vision of the left eye did limit to some degree the occupations that the Veteran could pursue, as he could not perform tasks that require binocular vision and precise depth perception.  

In a June 2016 addendum, the ophthalmologist that conducted the March 2016 examination indicated that addressing whether the Veteran's service-connected left eye disability at least as likely as not rendered the Veteran unable to seek and sustain gainful employment was beyond the scope of training for an ophthalmologist.  

In an August 2016 letter, a former employer of the Veteran reported that he had to take frequent breaks while working as a line cook due to ankle pain.  The Veteran also struggled to read menu tickets under a stressful fast-paced environment.  

Another former employer, a local pharmacy owner, reported in September 2016 that the Veteran worked for the business as a pharmacy technician for approximately two months from November 2013 to January 2014.  No concessions were made due to his disability.  The reason for termination of employment was the Veteran's resignation.  

Upon reviewing all evidence of record, the Director found that the evidentiary record failed to demonstrate any exceptional or unusual disability picture for the service-connected left eye disability that rendered application of the regular rating criteria as impractical.  Thun v. Peake, 22 Vet.App. 111 (2008).  The visual loss of the left eye was explicitly listed under the schedular rating criteria, and the record was without any evidence showing an exceptional or unusual disability picture for the left eye disability to warrant assignment of an extraschedular evaluation.  Accordingly, entitlement to extraschedular evaluation under the provisions of § 3.321(b)(1) for the left eye was denied by the Director.  The AOJ made no change to this finding.  

After consideration of the entire record, the Board finds no basis for awarding an extraschedular evaluation for the service-connected left eye disability.  While the Board acknowledges the severity of the impairment resulting from this disability, it does not demonstrate an unusual or exceptional disability picture to warrant assignment of an extraschedular evaluation.  The Board also notes that the Veteran has been awarded special monthly compensation under 38 U.S.C.A. § 1114(k) based on loss of or loss of use of one eye.  

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct a de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  

After a careful review of all evidence of record, the Board agrees with the Director and finds that the symptomatology-namely near complete loss of use of the left eye-and occupational impairment caused by the Veteran's left eye disability is specifically contemplated by the schedular criteria for the evaluation of eye disabilities, and the Veteran is not entitled to an extraschedular rating for this service connected disability. 

Likewise, there is no showing that the symptoms at issue result in marked interference with employment or frequent periods of hospitalization outside the norm of similarly-situated veterans.  In making this determination, the undersigned has considered the competent and credible arguments from the Veteran as to the pain and functional limitations resulting from the service-connected eye disability, and acknowledges that he is unable to work as a line cook due to his visual impairment.  However, the Director properly noted that the left eye disability would not preclude sedentary activities.  

In conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim for an extraschedular rating for the left eye disability.  As such, that doctrine is not applicable with respect to these claims, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

TDIU

The Veteran seeks a TDIU.  He asserts his service-connected disabilities prevent him from obtaining or maintaining gainful employment, and a TDIU is thus warranted.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

In the present case, the Veteran has been granted service connection, with a 40 percent rating, for a traumatic injury of the left eye, with choroidal rupture and traumatic cataract, status post cataract extraction, and for residuals of fractures of the 2nd and 3rd metatarsals of the left foot, with a noncompensable rating.  His combined rating is 40 percent.  He has also been granted special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) based on loss of use of one eye.  As the Veteran does not have one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and a combined rating of 70 percent or higher, the schedular criteria for TDIU are not met.  

However, TDIU may be granted alternatively on an extraschedular basis under 38 C.F.R. § 4.16(b) if it is established that the Veteran is indeed unable to seek or maintain substantially gainful employment on account of his service-connected disabilities.

The March 2015 rating decision denied TDIU because the Veteran did not submit evidence that clearly and factually shows he is rendered unemployable solely due to his service-connected disabilities.  On his September 2015 application for TDIU, the Veteran reported having taken college courses and obtained a degree.  He described a past history of employment as a cook and a pharmacy technician.  

As discussed above, this TDIU claim was referred to the Director for consideration of a TDIU on an extraschedular basis, and a response was received in April 2017.  The Director found that while the Veteran's service-connected disabilities did result in significant impairment in his employability, they did not preclude all forms of gainful employment, as the Veteran retained good use of his right, nonservice-connected, eye, and was otherwise without significant other service-connected impairment.  

After consideration of the entire record, the Board concurs with the Director's conclusion.  Review of the evidence finds no basis for awarding a TDIU on an extraschedular evaluation for the Veteran's service-connected disabilities.  While the Board acknowledges the severity of the impairment resulting from his service-connected left eye injury and residuals of left ankle and toe fractures, the evidence does not demonstrate that the service-connected disabilities result in the Veteran's ability to secure and follow gainful employment.  While the evidence reflects the conditions limited some tasks and at times required frequent breaks, it did not reflect it rendered the Veteran unemployable.  Significantly, one prior employer noted no concessions were made.  During an August 2014 mental health appointment the Veteran indicated that he had recently graduated from LTI school, and had a job as a pharmacy tech, but reported he quit his job because of the anxiety is caused him to go to work given difficulties he had with fellow workers.  During a November 2016 VA mental health treatment visit, he reported his work history was patchy because he had to take time off to serve as a caregiver to his mother and reported he hoped to start a small business eventually.  Furthermore the Veteran's work history and education also suggest he could obtain employment.  The assessment by Social Security noted he had maximum sustained work capacity for sedentary work.  He has taken some college courses and had a range or jobs, some more physical in nature than others.  Social Security records reflect jobs at various restaurants, as a janitor and assisting mentally challenged individuals.  As noted above, the Veteran also obtained an additional degree and became a pharmacy tech.  

In conclusion, the Board finds the preponderance of the evidence to be against the award of a TDIU on any basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

An extraschedular rating for the traumatic injury of the left eye, with choroidal rupture and traumatic cataract, status post cataract extraction is denied.  

A TDIU is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


